FLETCHER, Chief Judge
(concurring in the result):
I concur in the result announced in Judge Cook’s opinion in the following particulars:
1. That Article 125, Uniform Code of Military Justice, is not vague or uncertain.
2. That the acts charged herein between consenting persons of the same sex in a public place fall within the purview of Article 125, UCMJ.
3. That fellatio between persons of the same sex is within the scope of Article 125, UCMJ.
I disassociate myself from any overstatements made in the principal opinion which exceed the specific facts of this case.